Case 19-25156 Doc33_ Filed 03/06/20 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF MARYLAND
at _ Greenbelt

 

In re:

Angela Fatima Leftwich ; Case No, 1925156
Chapter 13

 

Debtor.

 

 

CHAPTER 13 PLAN SUPPLEMENT
LOCAL RULE 3015-1 LIEN VALUATION OR AVOIDANCE
Per 5.1 of Debtor’s Chapter 13 Plan — Valuing a Claim or Avoiding a Lien
Under 11 U.S.C. § 506 — Through the Plan

Collateral: __ 2016 Nissan Altima [description of collateral]

Collateral Value: $__7,001 ; per _ Kelly Blue Book (Private Party Value)
dated March 2020

Lienholders:

First Lienholder Amount: $_ 27,559 ; held by:___GM Financial :
per proof of claim filed on 5 Or
per[ Credit Report }.

Other Lienholders that are Senior to Lien to be Avoided (if any):

Amount: $ ; held by:
per proof of claim filed on 5 Or
per{ N/A |.
Lien to be Avoided: $_[27,559 ] ; held by_GM Financial
per proof of claim filed on > or

per[ Credit Report ].

 

 
Case 19-25156 Doc33_ Filed 03/06/20 Page 2of3

Summary:
Collateral Value: $7,001
First Lienholder: $27,559
Total of other Senior Liens: $-0-
Total all Liens Senior to Lien to be Valued or Avoided: $_0-
New Lien Value or Lien Remaining After Avoidance: $_7,001

CHECKLIST FOR CHAPTER 13 PLAN SUPPLEMENT LOCAL RULE 3015-1 LIEN
VALUATION OR AVOIDANCE:

(4 Evidence of Collateral’s value

UW Existence and amount of senior liens (include for each senior lien)
MW Exemption claimed

Yj Evidence of amount of lien to be avoided

N/A [ ] Existence of any non-debtor owner of property-(include the name, address and nature of
ownership

[A Service of this filing on the creditor whose lien is proposed to be impacted by the Plan

 

 
Case 19-25156 Doc33_ Filed 03/06/20 Page 3of3

OK

To the extent this supplement has not been served with the
chapter [3 plan, you are required to complete proper service of these
documents, and include the certificate of service below.

* KK

CERTIFICATE OF SERVICE

[hereby certify that on the 34__ day of _Mareh , 20207 served the forgoing
Chapter 13 Plan Supplement pursuant to Bankruptcy Rule 7004 on the following creditor
whose lien is proposed to be impacted by the Plan (and not by separate motion) under Plan
Paragraph 5.1, State the address served and method of service. See Bankruptcy Rule
7004(h) if the party served is an insured depository institution.

GM Financial

Name of Creditor

 

N/A NA

 

 

Name Served Capacity (Resident Agent, Officer, etc.)

PO Box 181145
Address

 

Arlington, TX 76096
City, State, Zip

Method of Service:

U.S. Postal Service

 

Signature: angela Fatima Leftwich [Type or print your name]

 

 

 

 
